Citation Nr: 1019529	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  04-31 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1964 to May 1966. 

This case comes before the Board of Veterans' Appeals (Board) 
on remand from a March 2009 decision of the United States 
Court of Appeals for Veterans Claims (Court).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
peripheral neuropathy, which the Veteran has asserted was 
caused by exposure to Agent Orange (herbicides).

In this case, the record shows that the Veteran served in the 
Republic of Vietnam during the Vietnam War; accordingly, 
exposure to Agent Orange is presumed.  The record also shows 
that an electromyography (EMG) and a nerve conduction study 
(NCS) performed in March 2000 concluded that the Veteran had 
mild generalized, predominantly axonal, peripheral 
neuropathy.  This is the first documented evidence of 
peripheral neuropathy in the record. 

However, at a November 2003 hearing before a Decision Review 
Officer, the Veteran testified that he first started 
experiencing symptoms of peripheral neuropathy in service, 
and that his symptoms have persisted since that time.  

In a June 2000 letter, B.B., M.D., notes the Veteran's 10-
year history of numbness and tingling in his legs and a 5-
year history of such symptoms in his arms.  Dr. B.B. then 
explained that the Veteran had been working at K-25 for over 
30 years and had been exposed to Trichloroethylene without 
any protective devices.  Dr. B.B. also reported the Veteran's 
history of mold exposure, which could have also caused the 
Veteran's tingling and blood clots.  

In an August 2000 letter, B.B., M.D., stated that the cause 
of the Veteran's neuropathy was not diagnosable and that no 
tests could determine the cause.  However, she added that his 
peripheral neuropathy may have been related to some form of 
virus or toxin that he had been exposed to in the past.  
Presumably this would include exposure to Agent Orange.  

In a March 2001 letter, D.D., M.D., indicated that the 
Veteran's peripheral neuropathy is most likely due to 
myotoxins in the environment, because the Veteran was sick 
every time he went to work.  In an August 2001 report, E.S., 
M.D., also explained that the Veteran had been exposed to 
Mercury, Arsenic, and Lead at his job (post-service).  
However, the Board notes that G.G., M.D., in a March 2001 
letter, disagreed with these opinions, explaining that there 
is nothing to support a link between myotoxins and peripheral 
neuropathy.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

Overall, post-service medical records strongly suggest that 
the Veteran's peripheral neuropathy is related to exposure to 
toxins at work after service.  However, in light of the Court 
order, the Veteran's testimony that he experienced symptoms 
of neuropathy in service, as well as the statement by Dr. 
B.B. that the Veteran's neuropathy may be related to exposure 
to a virus or toxin at some point in his life raise the 
possibility that there may be a nexus between the Veteran's 
current disability and service.  Accordingly, the case should 
be remanded to obtain a medical opinion as to whether it is 
at least as likely as not (fifty percent or greater 
probability) that the Veteran's peripheral neuropathy had 
onset in service or was caused or aggravated by his active 
military service, including exposure to Agent Orange.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination of his peripheral neuropathy 
(if any).  

The examiner is asked to render an opinion 
as to whether it is at least as likely as 
not (fifty percent or greater probability) 
that the Veteran's peripheral neuropathy 
had onset in service or was caused or 
aggravated by his active military service, 
including exposure to Agent Orange.

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.  

2.  If the Veteran is unable to attend the 
VA examination, or fails to attend the VA 
examination, the RO should refer the 
claims file to an appropriate medical 
professional to determine, based on a 
review of the evidence of record, whether 
it is at least as likely as not (fifty 
percent or greater probability), that the 
Veteran's peripheral neuropathy had onset 
in service or was caused or aggravated by 
his active military service, including 
exposure to Agent Orange.

3.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


